DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020 and 07/20/2020 have been considered by the examiner.

Status of Claims
Claims 1-5 are pending in this application and examined in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US20030073226) (cited on IDS filed 12/29/2020 as document no. 1) (Wood) in view of Steinman et al (US 2014017770) (cited on IDS filed 12/29/2020 as document no. 2)(Steinman). 
Wood discloses an organ preservation system (title) (the claimed “organ container for accommodating an organ during perfusion preservation of said organ;” claim 1).  Wood discloses (fig12) the container comprises an outer container 111  (the claimed “an outer container having a bottomed tubular shape;” claim 1, first part) having a bottom and an inner container 10 fitting within the outer container (figure 12) (the claimed “an inner container having a bottomed tubular shape and fitted into said outer container;” claim 1 second part).     
Wood discloses [0070] the container has a  (fig 13) cooling member 120 (the claimed “fluid flow member;” claim 1, third part) made from a length of conformable material such as copper or polymeric tube that is bend into a single-pass configuration having a plurality of loops (back and forth loops).  
Wood discloses [0047], [0071] the cooling coil can have a plurality of s-shaped coils and can have a helical wound configuration (the claimed “wherein said fluid flow path is arranged in a spiral shape from said inlet to said outlet along an outer peripheral surface of said inner container;” claim 2).  
Wood discloses [0047], [0071] the cooling coil can have a plurality of s-shaped coils and can have a helical wound configuration. The walls of the coils are the functional equivalent of the claimed “plate like boundary plate arranged in a spiral shape” (claim 3, second part) since both the walls of the coils and the walls of boundary plates contain the fluid flow.  	Wood discloses ([0045], fig 2) the fluid flow path is between the outside face of the inner container 34 and an inside face of the outer container 36 (the claimed “wherein a fluid flow path is formed between an outside face of said inner container and the inside face of said outer container;” claim 1, part 3).
Wood discloses (figure 2) the outer container contains inlet (the claimed “an inlet that communicates between said fluid flow path and an outside;” claim 1, part 4) and outlet ports (the claimed “an outlet that communicates between said fluid flow path and the outside;” claim 1, part 5).
Wood discloses [0031] Figure 2 40 is the cooling member and is capable of being connected to a cooling apparatus for having a super cooled cooling fluid circulated therethrough. Figure 2 shows the cooling member, which forms the fluid flow path, lies between the outside face of inner wall and the inside face of the outer wall (the claimed “wherein a fluid flow path is formed between an outside face of said inner container and an inside face of said outer container;” claim 1, part 3). 
Wood differs from the claims in that the document fails to disclose the containers are cylindrical having a bottomed tubular shape.  However, Steinman cures the deficiency.
Steinman discloses a container for holding an organ for perfusion or storage [0017].  Steinman discloses (figure 8) a dual container system comprising an outer container 50 having a bottom rounded shape and an inner container 30 having a bottom rounded shape and fitted in the outer container.
Steinman discloses [0052] the coolant container 50 has an inner chamber  50c that is configured to contain the cooling medium and an outer surface. The outer surface meets the claim element of  “a heat insulator that covers a periphery of said outer container;” claim 5.
It would have been obvious to one of ordinary to modify the Wood structure from a box- like structure to the cylindrical structure of Steinman in view of the teachings of Wood [0049 that the organ preservation system can have a variety of shapes. The choice of a rectangular shape or cylindrical shape is a design choice and within the purview of one of ordinary skill in the art. See, Steinman disclosing the shape can be any shape, including round [0056].
One of ordinary skill would understand that a perfusion chamber having a cylindrical inner container and an outer cylindrical container with a space between them would have a cylindrical internal space formed between the outside face of said inner container and the inside face of the outer container (claim 3, first part).  
One of ordinary skill would have had a reasonable expectation of success in changing the perfusion chamber from a rectangular shape to a cylindrical shape and obtaining a functional perfusion chamber in view of the teachings of both Wood and Steinman that the chambers of either configuration are successfully perfused with coolant and perfusate.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood and Steinman as applied to claims 1, 2, 3 and 5 above and further in view of Brassil et al (US 2011/076666) (cited on IDs filed 12/29/2020 as document no. 3) (Brassil).  The teachings of Wood and Steinman above are incorporated herein in their entirety.  Wood and Steinman  differ from the claims in that the documents fail to disclose an organ holder having a ring shaped frame and a placement sheet.  However, Brassil cures the deficiency.
Brassil discloses an organ preservation system (abstract) having an organ chamber [0021] which can be cylindrical, the shape and size depending on the organ to be preserved.  Brassil  discloses (figure 3) an organ holder inside the container (claim 4) for holding the organ [0076] comprising a ring shaped frame 550 and a filter 570  [0045] (the claimed “placement sheet;” claim 4)  on the frame (the claimed “placement sheet mounted on the frame and on which the organ is placed;” claim 4).	It would have been obvious to one of ordinary skill to modify the container of Wood and Steinman  by using a ring shaped organ holder and a ring shaped placement sheet as suggested by Brassil in view of the teachings of Brassil that the filter (the claimed placement sheet) and frame can be shaped to accommodate the different organs [0045],  [0082].  
One of ordinary skill would have had a reasonable expectation of success in utilizing a ring shape frame and placement sheet mounted on the frame in view of the teachings of Brassil having that arrangement.
One of ordinary skill would have been motivated to utilize a cylindrical tube, ring and filter in order to optimize the accommodations for an organ. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632